     Case 1:20-cv-00778-NONE-JLT Document 39 Filed 10/20/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
     OLD REPUBLIC GENERAL                           No. 1:20−CV−00778−NONE−JLT
11 INSURANCE CORPORATION,

12                                                  ORDER ON JOINT MOTION FOR
                       Plaintiff,                   ORDER DISMISSING LIBERTY
13                                                  SURPLUS FROM THE CASE WITH
                 vs.
14                                                  PREJUDICE
     AMTRUST NORTH AMERICA, et al,
15
                       Defendants.
16                                                  Action Filed: March 25, 2020
17               Pursuant to Federal Rule of Civil Procedure 41(a)(2), with good cause having
18 been shown, and pursuant the Stipulation and Joint Motion of Plaintiff Old
19 Republic General Insurance Corporation and Defendant Liberty Surplus Insurance

20 Corporation, to which no remaining defendant has opposed, IT IS HEREBY

21 ORDERED that the Joint Motion is GRANTED and Old Republic General

22 Insurance Corporations’ Complaint, as against Liberty Surplus Insurance

23 Corporation only, is dismissed with prejudice. The parties will bear their own costs.

24
     IT IS SO ORDERED.
25

26       Dated:        October 19, 2020
                                                    UNITED STATES DISTRICT JUDGE
27

28
     1239555.1                                     Case No. 1:20-CV-00778-NONE-JLT
           ORDER ON JOINT MOTION TO DISMISS LIBERTY SURPLUS WITH PREJUDICE
